Citation Nr: 0838194	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-38 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased schedular rating for 
navicular fracture, right wrist, currently rated as 10 
percent disabling.

2.  Entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321 for for navicular fracture, right wrist.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).    

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issue of entitlement to an extra-schedular rating for 
navicular fracture, right wrist, under 38 C.F.R.. § 3.321 
(2008) is addressed in the REMAND portion of the decision 
below.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's service-connected navicular fracture, right 
wrist is not manifested by x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations; or ankylosis of 
the hand, in 20 to 30 degrees dorsiflexion.  


CONCLUSION OF LAW

The criteria for entitlement to a schedular disability 
evaluation in excess of 10 percent for the veteran's service-
connected navicular fracture, right wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5010, 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2006

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The RO provided the veteran with a May 2008 correspondence 
that fully complied with Vazquez-Flores.  

The June 2006 VCAA notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in June 2006 and January 2008, obtained 
medical opinions as to the severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected navicular fracture, right 
wrist warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
The veteran's service-connected navicular fracture, right 
wrist has been rated by the RO under the provisions of 
Diagnostic Code 5215.  Under this regulatory provision, a 
rating of 10 percent is warranted for limitation of 
dorsiflexion of either wrist to less than 15 degrees; 
limitation of palmar flexion of either wrist to in line with 
the forearm also warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2008).  The Board notes that a 
10 percent rating in the maximum allowable rating under his 
Code.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
to be rated as analogous to degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (1):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  NOTE 
(2):  The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

For ankylosis of the wrist, a 30 degree rating is warranted 
for favorable ankylosis of the major (or dominant) hand, in 
20 to 30 degrees dorsiflexion.  Any other position except 
favorable warrants 40 percent rating for the major hand.  
Unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation warrants a 50 percent rating 
for the major hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 
(2008).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the veteran's July 2008 Board hearing, he testified that 
he is having problems using his right hand and wrist.  He 
also complained of swelling at night; and constant, throbbing 
pain (that the veteran rated a 6 on a scale of 1-10).  During 
rainy weather, the arthritis is aggravated.  He takes oral 
painkillers about four times per day and uses rubbing lotion.  
He sometimes uses a brace.  He testified that he is 
unemployed as a result of difficulty with his right wrist.  
He testified that he was offered surgery; but he declined 
because he is afraid of surgery and because successful 
results would not be 100 percent guaranteed.  

The veteran testified that he started having problems at work 
in the 1990s.  He had various jobs in auto factories; but he 
stated that he lost those jobs because he was not able to 
keep up.  He stated that he cannot hold onto a cup of coffee 
without his wrist giving way; and he cannot write for more 
than 15-20 minutes.  He stated that he used to do a lot of 
work with his hands; but now he is no longer able to do that 
kind of work.  He estimated that his grip strength was 
approximately 20 percent of what it is in his left hand.  The 
disability also affects his ability to drive for extended 
periods of time.  

The veteran submitted an August 1986 report from the 
Tennessee Department of Human Services.  The report reflects 
the veteran's complaints of wrist pain and his history of 
being laid off of jobs because he was too slow.  The author 
(Dr. J.B.T.) stated that the veteran would be an excellent 
candidate for job retraining.  He noted that the veteran has 
no problem with delicate tasks; but only problems with power 
grip activities.  Dr. J.B.T. noted that all the work that the 
veteran has done in the past (construction work, auto body 
repair, factory laborer) all require power grip and heavy 
lifting.  

The veteran underwent a VA examination in June 2006.  He 
complained of right wrist pain that has been getting 
progressively worse.  He is right hand dominant.  He denied 
constitutional symptoms or incapacitating episodes of 
arthritis.  He denied deformity, giving way, instability, 
stiffness, episodes of dislocation or subluxation, 
inflammation, or flare-ups.  He complained mainly of pain and 
weakness.  Upon examination, the veteran showed active 
dorsiflexion from 0-45 degrees, and passive dorsiflexion from 
0-50 degrees.  He showed active ulnar deviation from 0-10 
degrees, and passive ulnar deviation from 0-15 degrees.  He 
showed active and passive radial deviation from 0-15 degrees.  
He showed active palmar flexion from 0-60 degrees; and 
passive palmar flexion from 0-65 degrees.  There was no 
additional loss of motion on repetitive use.  There was no 
loss of bone, inflammatory arthritis, or joint ankylosis.  
There was tenderness and painful movement.  X-rays revealed 
an old nonunited fracture through the mid section of the 
scaphoid with mild degenerative arthritic changes involving 
the radiocarpal joint; and some degenerative arthritis 
changes involving the greater-lesser multangular bone.  The 
examiner diagnosed the veteran with a minor abnormality.  

The veteran submitted medical reports from Dr. W.W.W. dated 
August 2006 and September 2006.  The reports show that active 
range of motion of the right wrist was 45 degrees 
dorsiflexion; 30 degrees palmar flexion; 5 degrees radial 
deviation; and 15 degrees ulnar deviation.  The veteran had 
full pronation and supination.  Sensory was diminished to 
light touch and pinprick sensation.  He had abnormal two-
point discrimination of 9 to 11 millimeters in the median 
nerve distribution of the right hand.  He had positive 
Tinel's sign, positive Phalen's sign and positive carpal 
compression test of his right hand.  The examiner also noted 
tenderness about the anatomic snuffbox of the right wrist 
with swelling, pain, and stiffness of his wrist with 30 
degrees dorsiflexion; 25 degrees palmar flexion; 10 degrees 
radial; and 10 degrees ulnar deviation.  Dr. W.W.W. 
recommended that the veteran avoid repetitive use of his 
right wrist; and noted that he will probably need surgery in 
the future with a proximal row carpectomy or a fusion of the 
right wrist.  

The veteran underwent another VA examination in January 2008.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran complained 
that his strength was 30-40 percent of his contralateral 
hand.  He complained of tenderness and constant wrist pain.  
He reported having trouble holding onto coffee mugs; and he 
reported losing his job as a machinist three years ago due to 
wrist and back pain.  He has treated the wrist with pain 
medication (ibuprofen and lortab).  He once again denied 
constitutional symptoms or incapacitating episodes.  He also 
denied deformity, giving way, instability, inflammation, 
effusion, and episodes of locking, dislocation or 
subluxation.  Upon examination, the veteran showed active and 
passive dorsiflexion and plantar flexion from 0-50 degrees 
(with pain at 40 degrees).  He showed active and passive 
ulnar deviation from 0-20 degrees (with pain at 20 degrees).  
He showed active and passive radial deviation from 0-20 
degrees (with pain at 20 degrees).  There was no additional 
loss of motion on repetitive use.  Strength of the right 
wrist was 4/5 (compared to 5/5 in the left wrist).  

The examiner also noted that the veteran was able to achieve 
active and passive flexion of his fingers (index, long, ring, 
and little) from 0-90 degrees.  There was no pain on active 
or passive motion; and there was no pain after repetitive 
use.  There was no additional limitation of motion on 
repetitive use.  He had 5/5 strength in both hands.  X-rays 
of the right wrist showed an old navicular fracture with 
associated bony deformity and arthritic findings that were 
unchanged from the June 2006 examination.  

The examiner noted that the veteran is not employed.  He 
determined that the veteran's right wrist disability caused 
the veteran moderate impairment of his ability to do chores, 
shop, exercise, and engage in sports.  It caused mild 
impairment in dressing himself and in recreation.  There was 
no impairment bathing himself, feeding himself, grooming, 
going to the toilet, or traveling.  

May 2008 MRIs of the right wrist showed a remote comminuted 
fracture of the navicular bone; dorsal intercalated segmental 
instability; probable osteonecrosis involving the trapezoid; 
severe cystic degenerative change throughout the carpals and 
in the proximal second metacarpal; and minimal cystic 
degenerative change in the proximal third metacarpal.  

The Board notes that pursuant to Diagnostic Code 5215, a 10 
percent rating is the maximum allowable rating.  As such, in 
order to warrant a rating in excess of 10 percent, the 
veteran's right wrist disability must be manifested by x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations; or ankylosis of the hand, in 20 to 30 degrees 
dorsiflexion.  The Board finds that the evidence does not 
support a rating in excess of 10 percent.  X-rays of the 
wrist have not shown x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; and there is no 
evidence of ankylosis.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the left wrist, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
navicular fracture, right wrist, is not warranted.  To this 
extent, the appeal is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  In Bagwell v. Brown, 9 
Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own. The Court has held that 
the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the VA Director of the Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Evidence of record is to the effect that the veteran is 
right-handed.  Other evidence suggests that his employment 
history has involved working with his hands in occupations 
such as a mechanic and/or shop worker, to include work as a 
band saw operator in a factory.  The medical evidence 
(outlined earlier in this decision) does include assessments 
of mild to severe effects on the condition of usual daily 
activities, such as chores, shopping, exercise, sports, 
dressing and bathing.  As also noted earlier, the current 10 
percent rating appears to be the highest available under 
applicable regulatory criteria  

The veteran has presented evidence in support of his 
contention that his disability has resulted in a substantial 
reduction in productivity and overall job performance, and 
that these factors constitute a "marked interference with 
employment" pursuant to 38 C.F.R. § 3.321(b)(1).  Under the 
particular circumstances of this case, the Board finds that 
the claim for an extraschedular rating for the veteran's 
navicular fracture, right wrist should be referred to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the degree of interference with 
employment that results from his  
service-connected right wrist disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to the degree of 
impairment to be expected in occupations 
consistent with the veteran's past 
employment history.   

2.  Regardless of whether or not the 
veteran reports for the VA examination, 
the question of entitlement to an 
extraschedular rating for the veteran's 
navicular fracture, right wrist should 
then be referred to the VA Director of 
the Compensation and Pension Service for 
consideration of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

3.  After completion of the above, the RO 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case 
clearly setting forth the reason(s) for 
the determination as to an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


